Citation Nr: 0635437	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1967 to April 1970 
and from September 1971 to November 1988.  The appellant 
seeks benefits as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO decision that denied 
service connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran died in April 2002.  The death certificate lists 
the immediate cause of death as rectal cancer with liver and 
bone metastases.  At the time of the veteran's death, service 
connection was not established for any disorders.  

The appellant essentially contends that the rectal cancer 
with liver and bone metastases that caused the veteran's 
death was incurred in service, to include as due to Agent 
Orange exposure.  The appellant also contends that the 
veteran's perforated duodenal ulcer that was treated in 
August 1989, within a year of his separation from service, 
contributed to his death.  She has also indicated that his 
poor dentition at discharge contributed to his overall 
decline in health.

The veteran's service personnel records indicate that he 
served in Vietnam and that he was awarded decorations 
evidencing combat.  For example, he was awarded the Combat 
Action Ribbon.  The appellant has alleged that the veteran 
was a prisoner of war (POW).  However, the service personnel 
do not specifically show that he was a POW.  

The veteran's service medical records do not show treatment 
for rectal cancer.  Such records do indicate that the veteran 
was treated for gastrointestinal problems, including 
gastroenteritis and viral syndromes, on several occasions 
during his periods of service.  At discharge, mild gingivitis 
was noted.

Post-service private treatment records show treatment for 
disorders including gastrointestinal problems and rectal 
cancer.  An August 1989 report from New Britain General 
Hospital, within a year of the veteran's separation from 
service, indicated that he presented with diffuse upper 
abdominal pain that began in the morning prior to admission.  
It was noted that he was diagnosed with a probable perforated 
ulcer and underwent an exploratory laparotomy with repair of 
the duodenal ulcer and placement of an omental patch.  The 
discharge diagnosis was perforated duodenal ulcer.  

A February 1993 biopsy report from New Britain General noted 
that the veteran had a right testis mass.  The final 
diagnosis noted that the right testis showed diffuse, marked, 
chronic, active orchitis, epididymitis and periorchitis, 
associated with probable granulomatous areas and marked 
seminiferous tubular atrophy and fibrosis.  

A March 2002 report from New Britain General showed treatment 
for disorders including metastatic rectal carcinoma and a 
partial bowel obstruction.  An April 2002 report from such 
facility noted that the veteran was deceased.  The discharge 
diagnoses were rectal carcinoma, liver metastases, dysphagia, 
and intractable pain.  

A July 2002 statement from T. K. Donahue, M.D., noted that 
the veteran recently passed away from metastatic rectal 
cancer.  Dr. Donahue reported that the veteran had no family 
history of any gastrointestinal cancers and that he did have 
exposure to Agent Orange in the Vietnam War.  Dr. Donahue 
stated that it had come to his attention that Agent Orange 
had been related to an increased incidence of multiple forms 
of malignancy.  It was noted that most of the malignancies 
listed appeared to be hematologic and sarcomatous in nature.  
Dr. Donahue indicated that the veteran's rectal cancer may 
have been related to the Agent Orange exposure.  

In an August 2003 statement, W. H. Pogue, M.D., reported that 
he treated the veteran from March 2002 to his demise in April 
2002.  Dr. Pogue stated that he treated the veteran for 
rectal cancer, metastatic to the bone (rib) and liver.  It 
was noted that the veteran had undergone a bypass colostomy, 
that he had progressive disease, and that he died on April 
[redacted], 2002.  Dr. Pogue noted that as per the history supplied 
by the veteran and his wife, he had exposure to Agent Orange 
during his three tours of Vietnam.  Dr. Pogue indicated that 
from the literature he had been able to review, there was a 
known association of exposure to Agent Orange and several 
malignancies, most notably soft tissue sarcomas and chronic 
lymphocytic leukemia, as well as lymphomas, both Hodgkin's 
and non-Hodgkin's.  Dr. Pogue stated that while the veteran 
did not have one of those varieties of malignancy, and while 
a definitive association between rectal carcinomas and Agent 
Orange had not been made, it was not possible to state that 
there was no correlation between such exposure and the 
veteran's tumor.  Dr. Pogue commented that he would conclude 
that it was at least as likely as not that the veteran's 
exposure to Agent Orange had a role in the genesis of his 
rectal cancer.  

The Board observes that there is no indication that Dr. 
Donahue or Dr. Pogue reviewed the veteran's entire claims 
folder in providing their opinions.  Additionally, a VA 
medical opinion has not been obtained, after a review of the 
entire claims folder, as to whether Agent Orange exposure 
during the veteran's periods of service contributed to his 
cause of death or whether any duodenal ulcer, diagnosed 
within a year of his separation from service, may have 
contributed to his death.  See 38 C.F.R. § 3.159(c)(4).  
Thus, the Board finds that a medical opinion should be 
obtained on remand.  

Additionally, the Board notes that in the December 2002 
notice of disagreement and in a May 2003 statement, the 
appellant reported that the veteran had enlargement of the 
genitals in 1992 and that he was treated at the Newington, 
Connecticut VA Medical Center.  The appellant stated that 
upon the veteran's discharge from the VA facility, he was 
treated at the New Britain General Hospital and that the 
tumor and his testicle were removed.  The appellant stated 
that such disorder was the first such illness in the 
veteran's family and that she felt it was relevant.  

The Board observes that there are no VA treatment reports of 
record.  Additionally, the Board notes that the April 2002 
report from New Britain General indicated that the veteran 
was noted to have a posterolateral chest mass in late January 
2002.  The Board observes that treatment records referring to 
any such chest mass are also not of record.  

As there are further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claims, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Since the claim must be remanded for other 
development, the RO should correct any defects in the VCAA 
notices previously provided the appellant.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should advise that an 
effective date will be assigned if 
service connection is granted for the 
claim, as well as the information and 
evidence necessary to substantiate such 
claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records from January 1992 to 
April 2002, from the Newington, CT, VA 
Medical Center.  

3.  Ask the appellant to identify all VA 
and non-VA providers who treated the 
veteran from January 2002 to April 2002.  
Then obtain copies of the related medical 
records, which are not already in the 
claims folder.  

4.  Make arrangements for the claims 
folder to be reviewed by a 
gastroenterologist for a medical opinion 
on the issue of service connection for the 
cause of the veteran's death.  Based on a 
review of historical records and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
possibility) that the veteran's rectal 
cancer with liver and bone metastases was 
etiologically related to his periods of 
service, to include any Agent Orange 
exposure or mild gingivitis noted at 
discharge.  The examiner should also opine 
whether any duodenal ulcer (diagnosed 
within a year of service separation) may 
have caused or contributed to his rectal 
cancer, and/or to his death.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

5.  Thereafter, review the claim for 
entitlement to service connection for the 
cause of the veteran's death.  If the 
claim is denied, issue a supplemental 
statement of the case to the appellant and 
her representative, and they should be 
given an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


